                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

TARIQ MAHDI                                                                PLAINTIFF

v.                         CASE NO. 4:18-CV-00705 BSM

PULASKI COUNTY REGIONAL
DETENTION FACILITY, et al.                                              DEFENDANTS

                                       ORDER

      After de novo review of the record, including Tariq Madhi’s response [Doc. No. 41],

United States Magistrate Judge Beth Deere’s recommended disposition [Doc. No. 40] is

adopted. This case is dismissed without prejudice for failure to exhaust administrative

remedies.

      IT IS SO ORDERED this 15th day of April 2019.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
